DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 6 July 2021 has been entered.  Claims 14 and 15 are new.  Claims 1-8, 14 and 15 are pending examination.  
The previous rejections under 35 U.S.C. 112 (b) have been withdrawn in light of Applicants’ amendment and remarks filed 6 July 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 15 requires “where milk clotting enzymes are not used in the acidification step.”  There is no support to exclude all milk clotting enzymes.  While the present specification 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uusi-Rauva et al. (WO 2014/001636).
Regarding claims 1-5 and 14, Uusi-Rauva et al. disclose a process for producing cheese grains comprising the steps of: (a) providing a raw material; (b) subjecting the raw material to a coagulation step wherein a coagulant comprising a milk clotting enzyme and an acidifier is added to the raw material to form a coagulum (i.e. an acidification step to form a gel); (c) cutting the coagulum to form a curd mixture of cheese grains and whey; (d) adding a crosslinking enzyme to the curd mixture (e) subjecting the curd mixture to a scalding step, wherein the temperature of the curd mixture is raised to a range from about 60ºC to about 95ºC under stirring to form a scalded mixture; and (f) separating whey (i.e. water portion) from the scalded mixture to provide cheese in form of grains (page 3/L23-35, page 5/L18-22, page 6/L5-14).
	Uusi-Rauva et al. disclose wherein the raw material is full-fat milk, cream, low fat milk, skim milk, buttermilk, colostrum, reconstituted milk made from caseinates, and a combination of milk powder and water (page 5/L11-17).  Given Uusi-Rauva et al. disclose raw material including milk, cream or reconstituted milk made from caseinates, it necessarily follows that the raw material would contain casein (i.e. casein containing raw material).  Uusi-Rauva et al. also disclose that the protein content of the casein containing raw material ranges between about 3% and about 6% (page 5/L5-10).
Uusi-Rauva et al. also disclose a step of heat treating the raw material before the coagulation step (i.e. acidification step-[page 4/L20-29).  Uusi-Rauva et al. disclose that the heat-treatment is performed at 95ºC for 5 minutes (page 4/L20-29).
While Uusi-Rauva et al. disclose a coagulation step comprising the addition of a coagulating enzyme and an acidifier to a casein containing raw material, the reference is silent with respect to the resulting pH.  However, given Uusi-Rauva et al. disclose the simultaneous use 
	Uusi-Rauva et al. disclose the addition of a protein crosslinking enzyme to the curd mixture prior to scalding step (e) (page 9/L1-page 10/L4).  While Uusi-Rauva et al. disclose the addition of a protein crosslinking enzyme prior to step (e), the reference does not disclose adding the enzyme at step (b).  However, absent new or unexpected results, it would have been obvious to have added the protein crosslinking enzyme in step (b) rather than step (e) with a reasonable expectation of success (see MPEP 2144.04 – selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  
	Regarding claim 6, Uusi-Rauva et al. disclose all of the claim limitations as set forth above.  Given Uusi-Rauva et al. disclose raw material including milk, cream or reconstituted milk made from caseinates, intrinsically the raw material would comprise carbohydrate in an amount ranging from 2.5% to 6% (w/w).
	Regarding claim 7, Uusi-Rauva et al. disclose all of the claim limitations as set forth above.  Uusi-Rauva et al. disclose wherein the raw material also comprises lactose (page 4/L20-31).  Uusi-Rauva et al. disclose adding lactase to the raw material to reduce the lactose content (i.e. to hydrolyze a portion of the lactose in the raw material –page 4/L30-33).  Given Uusi-Rauva et al. disclose a raw material comprising lactose, as presently claimed, since Uusi-Rauva et al. disclose lactose content can be adjusted, it necessarily follows that the lactose content of the raw material would fall within the claimed rang of 2.5% to 6.0%.  
Uusi-Rauva et al. also disclose wherein the protein content of the raw material can be increased and the protein content can vary within the range of about 3% to about 6% (page 5/L6-10).   
claim 8, Uusi-Rauva et al. disclose all of the claim limitations as set forth above.  Given Uusi-Rauva et al. disclose a raw material including cream, milk or reconstituted milk made from caseinates (page 5/L11-17), it necessarily follows the raw material would comprise casein in its native form. 
	Regarding claim 14, Uusi-Rauva et al. disclose all of the claim limitations as set forth above.  Uusi-Rauva et al. disclose the cheese grains can be brined with a brine, liquid or concentrate of NaCl or KCl (i.e. calcium solution – page 7/L22-30).
	While Uusi-Rauva et al. disclose the addition of a calcium solution to the formed cheese grains, the reference does not disclose the addition of a calcium solution to the raw material at the acidification step.  However, absent new or unexpected results, it would have been obvious to have added the calcium solution in step (b) rather than after step (e) with a reasonable expectation of success (see MPEP 2144.04 – selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  
Response to Arguments
Applicants’ arguments filed 6 July 2021 have been fully considered but they are not persuasive. 
Applicants submit “[n]owhere does Uusi-Rauva disclose or suggest the process of amended independent claim 1.”  Specifically, Applicants submit “[a]s would be readily apparent to a person of ordinary skill in the art, conducting a crosslinking treatment prior to acidification would, indeed, result in a different product compared with simultaneous cross-linking with acidification or acidification prior to cross-linking.  Applicants also note “Uusi-Rauva discloses the pH of its cheese grains being from about 6 to about 7.”

Regarding pH, Uusi-Rauva et al. disclose embodiments wherein the pH of the cheese grains is in the range of about 5 to about 6.5 (page 8/L23-27).  Regardless, it is noted that claim 1 requires that the gel formed by subjecting the casein containing raw material to an acidification step have a pH in the range of 4.4 to 5.0 and not necessarily the grains formed from separating a water portion from the scalded gel.    
Regarding new claim 14, see new grounds of rejection under 35 U.S.C. 103 set forth above.
Regarding new claim 15, see new grounds of rejection under 35 U.S.C. 112(a) set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY

Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796